Citation Nr: 1431332	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  09-27 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for left knee disability, status-post total knee replacement, from August 1, 2011.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1980 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas, which granted service connection for left knee degenerative joint disease, assigning an initial 10 percent disability rating, effective September 20, 2007.  The Veteran disagreed with this initial rating.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

During the pendency of this appeal, in a March 2013 rating decision, the RO determined that the left knee disability warranted a temporary 100 percent disability rating following prosthetic replacement of the knee joint from June 7, 2010; and a 30 percent disability rating from August 1, 2011.  Although this was a partial grant of the benefit sought on appeal, the Board notes that the Veteran indicated continued disagreement with the rating assigned both prior to and following his temporary total rating, and he has not been granted the maximum benefit allowed; thus, the claim remains active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In November 2013, the Board denied an initial rating higher than 10 percent for left knee degenerative joint disease for the period from September 20, 2007, the effective date of the grant of service connection, to June 6, 2010, the effective date of his temporary total rating.  However, for that same period, the Board granted a separate 10 percent rating for instability of the left knee.  Finally, the Board remanded the Veteran's claim of entitlement to a disability rating in excess of 30 percent for left knee degenerative joint disease, status post total knee replacement, from August 1, 2011, for further development and consideration, including specifically to obtain a VA examination of his left knee.  That additional development having been completed, the case has returned to the Board.  

The Virtual VA paperless claims processing system contains additional documents pertinent to the present appeal.

FINDING OF FACT

From August 1, 2011, the Veteran's left total knee replacement has been mainly productive of chronic residuals consisting of severe painful motion or weakness.


CONCLUSION OF LAW

From August 1, 2011, the criteria for a rating of 60 percent, but no higher, for service-connected left knee disability, status-post total knee replacement, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

As previously noted, the appeal of the 30 percent rating assigned the Veteran's post-surgical residuals of the left total knee replacement stems from a granted claim of service connection for left knee degenerative joint disease.  In initial rating cases, where service connection has been granted and an initial disability rating and effective date assigned, VCAA notice under 38 U.S.C.A. § 5103(a) is no longer required because the purpose that the notice is intended to serve has been fulfilled with the grant of service connection.  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the "downstream elements" of the degree of disability and effective date assigned.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

Here, an October 2007 letter informed the Veteran of the elements of service connection, including VA's general criteria for assigning a disability rating and determining the effective date, and also notified him of his and VA's respective responsibilities for obtaining relevant evidence in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  See also Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), overruling Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Veteran has also had ample opportunity to respond/supplement the record, including following the Board's November 2013 remand, and is not prejudiced by any technical notice deficiency (including in timing) that may have occurred earlier in the process.  Moreover, neither he nor his representative have made any specific allegations that notice in this case was less than adequate.  See Goodwin, 22 Vet. App. at 137 (2008).  Therefore, the duty to notify is satisfied.  See id.; Quartuccio, 16 Vet. App. at 187.  

Veteran's service treatment records, VA treatment records, reports of VA examination, private treatment records identified by the Veteran, and lay statements in support of his claim have been associated with the claims file, including the recent VA treatment records the Board requested in its November 2013 remand.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  Thus, the Board finds that VA's duty to obtain relevant records on the Veteran's behalf has been satisfied.  See 38 C.F.R. § 3.159(c).

The Veteran was also provided a VA Compensation and Pension examination of his left knee in February 2014, pursuant to the Board's November 2013 remand, to determine the ongoing severity of his left knee degenerative joint disease, status post total knee replacement.  See 38 C.F.R. § 4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  The examination report contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides the relevant findings for rating the Veteran's service connected disability.  Since the February 2014 VA examination, the Veteran has not alleged a significant worsening of his left knee disability.  Neither he nor his representative has challenged the adequacy of the February 2014 VA examination.  Thus, the February 2014 VA examination report is adequate for rating purposes and no prejudice exists.  See Shinseki v. Sanders 556 U.S. 396, 407 (2009) (holding that whether prejudicial harm exists is a case-by-case determination).  Accordingly, VA's duty to obtain a VA examination has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In light of the foregoing, the Board finds that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has thus had a meaningful opportunity to participate in the processing of his claim, and there is no prejudicial error with regards to VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010). 

II.  Legal Criteria and Analysis

The Veteran contends that he is entitled to a disability rating in excess of 30 percent for his service-connected left knee disability, status-post total knee replacement, from August 1, 2011.  For the reasons that follow, the Board finds that a rating of 60 percent, but no higher, is warranted for the entire period on appeal.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  Thus, if two ratings are potentially applicable, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that, in initial rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim).

The Board must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Mitchell, 25 Vet. App. 32.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Moreover, when the diagnostic code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

After a careful review of the evidence of record and resolving all doubt in favor of the Veteran, the Board finds that, throughout the duration of the appeal, the Veteran's left total knee replacement more nearly approximates the criteria for a 60 percent disability rating, from August 1, 2011, under Diagnostic Code 5055, as his left knee disability has been primarily productive of chronic residuals consisting of severe painful motion and associated functional loss.  

The Veteran's left knee disability has been rated under Diagnostic Code 5055, which provides ratings for knee replacements.  Under Diagnostic Code 5055, for one year following implantation of a knee prosthesis for a service-connected knee disability, a 100 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  Thereafter, a 60 percent rating is assigned when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity; or, a minimum 30 percent rating is assigned.  Id.  When there are intermediate degrees of residual weakness, pain, or limitation of motion, these intermediate residuals are to be rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, or 5262.  Id.  In this regard, the Board notes that, no such rating by analogy is applied when there is evidence of chronic residuals consisting of severe painful motion or weakness in the affected extremity, warranting a 60 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  

The Board observes that the words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).

The probative evidence of record, including VA medical records and the February 2014 VA examination, reflects that the Veteran's left knee disability has been manifested by chronic residuals of knee replacement consisting of severe painful motion with associated functional loss in the affected extremity.  The Veteran's VA treatment records reflect consistent findings of severe, chronic left knee pain.  See, e.g., August 2011 Primary Care Note (reflecting severe left knee pain reported as 8 out of 10); April 2012 VA Physician Note (noting the presence of chronic left knee pain); November 2012 VA Primary Care Note (showing chronic left knee pain); October 2013 Primary Care Note (reflecting left knee pain of 7/10, with crepitus on flexion and tenderness on palpitation).  Most recently, the February 2014 VA examination of the left knee revealed that the Veteran experienced chronic painful motion of the left knee, particularly on activity.  The examiner noted slight medial-lateral instability.  On x-ray, the examiner found post-operative changes to include nonspecific calcified osseous bodies in the popliteal fossa, possibly related to arterial calcification or synovial osteochondromatosis.  The examiner further noted that the Veteran's weight-bearing was limited to less than one hour, and that the Veteran's use of stairs, steps, and grades was inhibited by pain.  Moreover, the Veteran's left knee disability precludes all impact activity as well as kneeling or squatting.  In regard to functional loss on movement of the left knee, the examiner noted that the Veteran experienced less movement than normal, pain on movement, and interference with sitting, standing, and weight-bearing.  Although the examiner characterized the residuals as intermediate (which equates to a 30 percent rating under Diagnostic Code 5055), when reasonable doubt is resolved in the Veteran's favor, and considering his severe, chronic pain and limitations on weight bearing and ambulating, the Board finds that the Veteran's disability picture regarding the left knee more closely approximates the level of disability set forth in the criteria for a 60 percent rating as severe painful motion or weakness.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Accordingly, the Board concludes that a 60 percent rating is warranted for left knee disability, status-post total knee replacement for the entire period on appeal, so from August 1, 2011.  See Hart, 21 Vet. App. 505.

While Diagnostic Code 5055 specifies that a minimum 30 percent rating is assigned or when there are intermediate degrees of residual weakness, pain, or limitation of motion the disability is to be rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, or 5262, no such rating by analogy is applied when there is evidence of chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A 60 percent rating is the maximum rating available under Diagnostic Code 5055, and Diagnostic Codes 5256, 5261, and 5262 do not provide for any higher ratings.  The maximum ratings available under these codes are 60 percent, 50 percent, and 40 percent, respectively.  Further, as this is the maximum rating under the diagnostic codes pertaining to the knee, and because Diagnostic Code 5055 specifically addresses limitation of motion, the Board finds no legal basis for further consideration of 38 C.F.R. §§ 4.40 and 4.45.  Johnston, 10 Vet. App. at 85 (consideration of 38 C.F.R. §§ 4.40 and 4.45 is unnecessary where an appellant is in receipt of the maximum rating for limitation of motion).

There is a general rule against the "pyramiding" of benefits.  See 38 C.F.R. § 4.14; see also Brady v. Brown, 4 Vet. App. 203, 206 (1993).  However, the Board acknowledges that a Veteran is entitled to separate disability ratings for different manifestations of the same disability when the symptomatology of one manifestation is not duplicative or overlapping of the symptomatology of the other manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, respectively.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 9-98, 63 Fed. Reg. 56703 (1998), the VA General Counsel further explained that, to warrant a separate rating, the limitation of motion need not be compensable under Diagnostic Code 5260 or 5261; rather, such limited motion must at least meet the criteria for a 0 percent rating.  More recently, the VA General Counsel held that a separate rating could also be provided for limitation of knee extension and flexion. VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

The Board acknowledges that the February 2014 VA examiner found slight instability of the left knee; however, in light of the favorable award of 60 percent for the left knee from August 1, 2011, the assignment of separate disability ratings for the left knee from August 1, 2011 is precluded as a matter of law, in light of the "amputation rule" which provides that the combined rating for disabilities of an extremity cannot exceed the rating for amputation at the elective level.  38 C.F.R. § 4.68 (2013).  In this case, a 60 percent disability rating is assigned if there was an amputation of the thigh, above the knee, at the middle or lower third.  38 C.F.R. § 4.71a, Diagnostic Code 5162 (2013).  Amputation of a leg with defective stump and thigh amputation recommended or amputation not improvable by prosthesis controlled by natural knee action may also be assigned a 60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5163 and 5164 (2013).  Thus, considering the "amputation rule" pursuant to 38 C.F.R. § 4.68 and 38 C.F.R. § 4.71a, Diagnostic Codes 5161, 5162-5164, a 60 percent disability rating would be the maximum assignable disability rating for the Veteran's left knee disability.  Accordingly, as a matter of law, a disability rating in excess of the 60 percent rating for left total knee replacement is not assignable and therefore, a separate disability ratings under Diagnostic Codes 5257, 5260 and 5261 cannot be assigned.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Thus, Board concludes that, resolving all benefit of the doubt in favor of the Veteran, for the period from August 1, 2011, the current left total knee replacement warrants a disability rating of 60 percent.  38 C.F.R. §§ 3.102; 4.3 (2013).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Extraschedular Consideration

Referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Veteran's left knee disability, status-post total knee replacement is manifested by symptoms and functional impairment expressly addressed by the rating criteria, including limitation of motion and pain.  These symptoms and functional limitations are also contemplated by, and indeed directly addressed by sections 4.40, 4.45, and 4.59 of the regulations, as well as by Diagnostic Code 5055, which provides for compensation for residuals of knee replacement including pain, weakness, and limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  A comparison of the Veteran's left knee disability with the rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards," especially considering that the Veteran does not have any symptoms or functional limitations not accounted for in the ratings assigned under the schedular criteria.  See 38 C.F.R. § 3.321(b).  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  Thun, 22 Vet. App. 111; see Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Accordingly, the Board finds that the schedular rating criteria adequately address his disabilities, and referral for extraschedular consideration is not warranted.  Thun, 22 Vet. App. at 115.  


ORDER

Entitlement to a disability rating of 60 percent for left knee left knee disability, status-post total knee replacement, from August 1, 2011, forward, is granted, subject to the regulations applicable to the payment of monetary benefits.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


